                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 1 of 22 PageID #: 213




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOHN L. BARBER, SB# 160317
                    2   E-Mail: John.Barber@lewisbrisbois.com
                      JULIE W. O’DELL, SB# 291083
                    3   E-Mail: Julie.ODell@lewisbrisbois.com
                      650 Town Center Drive, Suite 1400
                    4 Costa Mesa, California 92626
                      Telephone: 714.545.9200
                    5 Facsimile: 714.850.1030

                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LAUREN E. WERTHEIMER, SB# 327900
                    7   E-Mail: Lauren.Wertheimer@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    8 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    9 Facsimile: 213.250.7900

                   10 Attorneys for Defendants
                        UNITED SCHUTZHUND CLUBS OF AMERICA and
                   11 JIM ALLOWAY

                   12                                UNITED STATES DISTRICT COURT
                   13                             NORTHERN DISTRICT OF CALIFORNIA
                   14

                   15 ZOLTAN NAGY,                                 CASE NO. 3:19-cv-08459-MMZ
                   16                      Plaintiffs,
                                                                   District Judge: Honorable Maxine M.
                   17             vs.                              Chesney
                                                                   Courtroom: 7, 19th Floor
                   18 UNITED SCHUTZHUND CLUBS OF
                        AMERICA; JIM ALLOWAY, and                  UNITED SCHUTZHUND CLUBS OF
                   19 DOES 1 to 10,                                AMERICA and JIM ALLOWAY
                                                                   ANSWER TO COMPLAINT
                   20                      Defendants.
                                                                   Action Filed: December 30, 2019
                   21

                   22            TO THE COURT, TO PLAINTIFF, AND TO HER ATTORNEYS OF
                   23 RECORD:

                   24            Defendant United Schutzhund Clubs of America (“Defendant”) hereby
                   25 answers and responds to the Complaint filed by Plaintiff ZOLTAN NAGY in the

                   26 United States District Court for the Northern District of California, San Francisco

                   27 Division.

                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 2 of 22 PageID #: 214




                    1                                    PARTIES AND JURISDICTION
                    2            1.        With respect to the allegations in Paragraph 1 of the Complaint,
                    3 Defendant is without sufficient knowledge or information to form a belief about the

                    4 truth of these allegations and on that basis denies the allegations.

                    5            2.        With respect to the allegations in Paragraph 2 of the Complaint,
                    6 Defendant is without sufficient knowledge or information to form a belief about the

                    7 truth of these allegations and on that basis denies the allegations.

                    8            3.        With respect to the allegations in Paragraph 3 of the Complaint,
                    9 Defendant admits only that Defendant’s principal place of business is located in

                   10 Arnold, Missouri and that it is an organization that hosts, sponsors, and operates

                   11 German Sheppard working dog shows, competitions, and trials. Defendant denies any

                   12 allegation not expressly admitted.

                   13            4.        Defendant admits the allegations in Paragraph 4 of the Complaint.
                   14            5.        Defendant denies the allegations in Paragraph 5 of the Complaint.
                   15            6.        The allegations in Paragraph 6 of the Complaint state a legal conclusion
                   16 which requires neither admission nor denial. To the extent a response is deemed

                   17 necessary, Defendant denies the allegations contained therein.

                   18            7.        The allegations in Paragraph 7 of the Complaint state a legal conclusion
                   19 which requires neither admission nor denial. To the extent a response is deemed
                   20 necessary, Defendant denies the allegations contained therein.

                   21            8.        The allegations in Paragraph 8 of the Complaint state a legal conclusion
                   22 which requires neither admission nor denial. To the extent a response is deemed

                   23 necessary, Defendant denies the allegations contained therein.

                   24                                       FACTUAL BACKGROUND
                   25            9.        With respect to the allegations in Paragraph 9 of the Complaint,
                   26 Defendant is without sufficient knowledge or information to form a belief about the

                   27 truth of these allegations and on that basis denies the allegations.

                   28            10.       Defendant denies the allegations in Paragraph 10 of the Complaint.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                2
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 3 of 22 PageID #: 215




                    1            11.       Defendant denies the allegations in Paragraph 11 of the Complaint.
                    2            12.       Defendant denies the allegations in Paragraph 12 of the Complaint.
                    3            13.       Defendant denies the allegations in Paragraph 13 of the Complaint.
                    4            14.       With respect to the allegations in Paragraph 14, Defendant admits that
                    5 under the discipline program, the allegations against the judge are first reviewed and

                    6 considered by the Judges Committee, which is managed by the Director of Judges,

                    7 and, if the allegation is substantiated, it is then referred to the USCA Executive

                    8 Board for review, and potential disciplinary action. Defendant admits that USCA

                    9 maintains a written progressive disciplinary program for its judges.

                   10            15.       Defendant denies the allegations in Paragraph 15 of the Complaint.
                   11            16.       Defendant denies the allegations in Paragraph 16 of the Complaint.
                   12            17.       Defendant denies the allegations in Paragraph 17 of the Complaint.
                   13            18.       Defendant denies the allegations in Paragraph 18 of the Complaint.
                   14            19.       Defendant denies the allegations in Paragraph 19 of the Complaint.
                   15            20.       Defendant denies the allegations in Paragraph 20 of the Complaint.
                   16            21.       Defendant denies the allegations in Paragraph 21 of the Complaint.
                   17            22.       Defendant denies the allegations in Paragraph 22 of the Complaint.
                   18            23.       Defendant denies the allegations in Paragraph 23 of the Complaint.
                   19            24.       With respect to the allegations in Paragraph 24 of the Complaint,
                   20 Defendant admits only that Jim Alloway criticized the manner in which Plaintiff

                   21 was doing his job with one of the helpers. Defendant denies any allegation not

                   22 expressly admitted.

                   23            25.       Defendant denies the allegations in Paragraph 25 of the Complaint.
                   24            26.       Defendant denies the allegations in Paragraph 26 of the Complaint.
                   25            27.       Defendant denies the allegations in Paragraph 27 of the Complaint.
                   26            28.       Defendant denies the allegations in Paragraph 28 of the Complaint.
                   27            29.       Defendant denies the allegations in Paragraph 29 of the Complaint.
                   28            30.       With respect to the allegations in Paragraph 30 of the Complaint,
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                               3
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 4 of 22 PageID #: 216




                    1 Defendant admits only that Jim Alloway, along with two additional members, filed a

                    2 report with the Judges’ Committee seeking relief to address Plaintiff’s misconduct,

                    3 which included a brief statement by Jim Alloway. Defendant denies any allegation

                    4 not expressly admitted.

                    5            31.       With respect to the allegations in Paragraph 31 of the Complaint,
                    6 Defendant admits only that the report was not notarized, but was notarized and re-

                    7 filed after this was brought to its attention. Defendant denies any allegation not

                    8 expressly admitted.

                    9            32.       With respect to the allegations in Paragraph 32 of the Complaint,
                   10 Defendant admits that the Judges Committee recommended to the Executive Board

                   11 that Plaintiff be suspended as a Performance Judge for one year and that the

                   12 Executive board issued the one-year suspension. Defendant denies any allegation

                   13 not expressly admitted.

                   14            33.       With respect to the allegations in Paragraph 33, Defendant admits that
                   15 Plaintiff disagreed with the findings. Defendant denies any allegation not expressly

                   16 admitted.

                   17            34.       With respect to the allegations in Paragraph 34, Defendant admits that
                   18 Plaintiff retained legal counsel. Defendant denies any allegation not expressly

                   19 admitted.
                   20            35.       With respect to the allegations in Paragraph 35, Defendant admits that
                   21 Jim Alloway submitted his same report, but notarized. Defendant denies any

                   22 allegation not expressly admitted.

                   23            36.       With respect to the allegations in Paragraph 36 of the Complaint,
                   24 Defendant admits that the report was sent to the Judges Committee, who

                   25 recommended disciplinary action to the Executive Board. Defendant admits that Jim

                   26 Alloway is a member of the Executive Board, but denies he had any involvement in

                   27 any voting regarding Plaintiff. Defendant denies any allegation not expressly

                   28 admitted.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                               4
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 5 of 22 PageID #: 217




                    1            37.       With respect to the allegations in Paragraph 37 of the Complaint,
                    2 Defendant admits that the Executive Board issued a one-year suspension against

                    3 Plaintiff. Defendant denies any allegation not expressly admitted.

                    4            38.       Defendant denies the allegations in Paragraph 38 of the Complaint.
                    5            39.       Defendant denies the allegations in Paragraph 39 of the Complaint.
                    6            40.       With respect to the allegations in Paragraph 40 of the Complaint,
                    7 Defendant admits that USCA upheld one-year suspension for Plaintiff. Defendant

                    8 denies any allegation not expressly admitted.

                    9            41.       Defendant denies the allegations in Paragraph 41 of the Complaint.
                   10                                   FIRST CAUSE OF ACTION –
                   11                          VIOLATION OF TITLE VII CIVIL RIGHTS ACT-
                   12                                        DISCRIMINATION
                   13            42.       With respect to the allegations in Paragraph 42, Defendant incorporates
                   14 by reference its answers to Paragraphs 1-41 as if fully set forth herein.

                   15            43.       The allegations in Paragraph 43 of the Complaint state a legal
                   16 conclusion which requires neither admission nor denial. To the extent a response is

                   17 deemed necessary, Defendant denies any allegations of wrongdoing.

                   18            44.       The allegations in Paragraph 44 of the Complaint state a legal
                   19 conclusion which requires neither admission nor denial. To the extent a response is
                   20 deemed necessary, Defendant denies any allegations of wrongdoing.

                   21            45.       The allegations in Paragraph 45 of the Complaint state a legal
                   22 conclusion which requires neither admission nor denial. To the extent a response is

                   23 deemed necessary, Defendant denies any allegations of wrongdoing.

                   24            46.       Defendant denies the allegations in Paragraph 46 of the Complaint.
                   25            47.       Defendant denies the allegations in Paragraph 47 of the Complaint.
                   26            48.       The allegations in Paragraph 48 of the Complaint state a legal
                   27 conclusion which requires neither admission nor denial. To the extent a response is

                   28 deemed necessary, Defendant denies any allegations of wrongdoing.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                5
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 6 of 22 PageID #: 218




                    1                                 SECOND CAUSE OF ACTION –
                    2            VIOLATION OF TITLE VII CIVIL RIGHTS ACT- RETALIATION
                    3            49.       With respect to the allegations in Paragraph 49, Defendant incorporates
                    4 by reference its answers to Paragraphs 1-48 as if fully set forth herein.

                    5            50.       The allegations in Paragraph 50 of the Complaint state a legal
                    6 conclusion which requires neither admission nor denial. To the extent a response is

                    7 deemed necessary, Defendant denies any allegations of wrongdoing.

                    8            51.       The allegations in Paragraph 51 of the Complaint state a legal
                    9 conclusion which requires neither admission nor denial. To the extent a response is

                   10 deemed necessary, Defendant denies any allegations of wrongdoing.

                   11            52.       The allegations in Paragraph 52 of the Complaint state a legal
                   12 conclusion which requires neither admission nor denial. To the extent a response is

                   13 deemed necessary, Defendant denies any allegations of wrongdoing.

                   14            53.       Defendant denies the allegations in Paragraph 53 of the Complaint.
                   15            54.       Defendant denies the allegations in Paragraph 54 of the Complaint.
                   16            55.       The allegations in Paragraph 55 of the Complaint state a legal
                   17 conclusion which requires neither admission nor denial. To the extent a response is

                   18 deemed necessary, Defendant denies any allegations of wrongdoing.

                   19                                  THIRD CAUSE OF ACTION –
                   20            VIOLATION OF TITLE VII CIVIL RIGHTS ACT- RETALIATION
                   21            56.       With respect to the allegations in Paragraph 56, Defendant incorporates
                   22 by reference its answers to Paragraphs 1-55 as if fully set forth herein.

                   23            57.       The allegations in Paragraph 57 of the Complaint state a legal
                   24 conclusion which requires neither admission nor denial. To the extent a response is

                   25 deemed necessary, Defendant denies any allegations of wrongdoing.

                   26            58.       The allegations in Paragraph 58 of the Complaint state a legal
                   27 conclusion which requires neither admission nor denial. To the extent a response is

                   28 deemed necessary, Defendant denies any allegations of wrongdoing.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                6
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 7 of 22 PageID #: 219




                    1            59.        The allegations in Paragraph 49 of the Complaint state a legal
                    2 conclusion which requires neither admission nor denial. To the extent a response is

                    3 deemed necessary, Defendant denies any allegations of wrongdoing.

                    4            60.        Defendant denies the allegations in Paragraph 60 of the Complaint.
                    5            61.        Defendant denies the allegations in Paragraph 61 of the Complaint.
                    6            62.        The allegations in Paragraph 62 of the Complaint state a legal
                    7 conclusion which requires neither admission nor denial. To the extent a response is

                    8 deemed necessary, Defendant denies any allegations of wrongdoing.

                    9                                  FOURTH CAUSE OF ACTION –
                   10                      VIOLATION OF THE CALIFORNIA FAIR EMPLOYMENT &
                   11                               HOUSING ACT- DISCRIMINATION
                   12            63.        With respect to the allegations in Paragraph 63, Defendant incorporates
                   13 by reference its answers to Paragraphs 1-62 as if fully set forth herein.

                   14            64.        The allegations in Paragraph 64 of the Complaint state a legal
                   15 conclusion which requires neither admission nor denial. To the extent a response is

                   16 deemed necessary, Defendant denies any allegations of wrongdoing.

                   17            65.        The allegations in Paragraph 65 of the Complaint state a legal
                   18 conclusion which requires neither admission nor denial. To the extent a response is

                   19 deemed necessary, Defendant denies any allegations of wrongdoing.
                   20            66.        The allegations in Paragraph 66 of the Complaint state a legal
                   21 conclusion which requires neither admission nor denial. To the extent a response is

                   22 deemed necessary, Defendant denies any allegations of wrongdoing.

                   23            67.        Defendant denies the allegations in Paragraph 67 of the Complaint.
                   24            68.        Defendant denies the allegations in Paragraph 68 of the Complaint.
                   25            69.        The allegations in Paragraph 69 of the Complaint state a legal
                   26 conclusion which requires neither admission nor denial. To the extent a response is

                   27 deemed necessary, Defendant denies any allegations of wrongdoing.

                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                 7
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 8 of 22 PageID #: 220




                    1                                   FIFTH CAUSE OF ACTION –
                    2                      VIOLATION OF THE CALIFORNIA FAIR EMPLOYMENT &
                    3                                  HOUSING ACT- RETALIATION
                    4            70.        With respect to the allegations in Paragraph 70, Defendant incorporates
                    5 by reference its answers to Paragraphs 1-69 as if fully set forth herein.

                    6            71.        The allegations in Paragraph 71 of the Complaint state a legal
                    7 conclusion which requires neither admission nor denial. To the extent a response is

                    8 deemed necessary, Defendant denies any allegations of wrongdoing.

                    9            72.        The allegations in Paragraph 72 of the Complaint state a legal
                   10 conclusion which requires neither admission nor denial. To the extent a response is

                   11 deemed necessary, Defendant denies any allegations of wrongdoing.

                   12            73.        The allegations in Paragraph 73 of the Complaint state a legal
                   13 conclusion which requires neither admission nor denial. To the extent a response is

                   14 deemed necessary, Defendant denies any allegations of wrongdoing.

                   15            74.        Defendant denies the allegations in Paragraph 74 of the Complaint.
                   16            75.        Defendant denies the allegations in Paragraph 75 of the Complaint.
                   17            76.        The allegations in Paragraph 76 of the Complaint state a legal
                   18 conclusion which requires neither admission nor denial. To the extent a response is

                   19 deemed necessary, Defendant denies any allegations of wrongdoing.
                   20                                   SIXTH CAUSE OF ACTION –
                   21                      VIOLATION OF THE CALIFORNIA FAIR EMPLOYMENT &
                   22                                  HOUSING ACT- HARASSMENT
                   23            77.        With respect to the allegations in Paragraph 77, Defendant incorporates
                   24 by reference its answers to Paragraphs 1-76 as if fully set forth herein.

                   25            78.        The allegations in Paragraph 78 of the Complaint state a legal
                   26 conclusion which requires neither admission nor denial. To the extent a response is

                   27 deemed necessary, Defendant denies any allegations of wrongdoing.

                   28            79.        The allegations in Paragraph 79 of the Complaint state a legal
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                 8
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 9 of 22 PageID #: 221




                    1 conclusion which requires neither admission nor denial. To the extent a response is

                    2 deemed necessary, Defendant denies any allegations of wrongdoing.

                    3            80.       The allegations in Paragraph 80 of the Complaint state a legal
                    4 conclusion which requires neither admission nor denial. To the extent a response is

                    5 deemed necessary, Defendant denies any allegations of wrongdoing.

                    6            81.       Defendant denies the allegations in Paragraph 81 of the Complaint.
                    7            82.       Defendant denies the allegations in Paragraph 82 of the Complaint.
                    8            83.       The allegations in Paragraph 83 of the Complaint state a legal
                    9 conclusion which requires neither admission nor denial. To the extent a response is

                   10 deemed necessary, Defendant denies any allegations of wrongdoing.

                   11                                SEVENTH CAUSE OF ACTION –
                   12               VIOLATION OF THE CALIFORNIA LABOR CODE- FAILURE TO
                   13                         PROVIDE ITEMIZED WAGE STATEMENTS
                   14            84.       With respect to the allegations in Paragraph 84, Defendant incorporates
                   15 by reference its answers to Paragraphs 1-83 as if fully set forth herein.

                   16            85.       The allegations in Paragraph 85 of the Complaint state a legal
                   17 conclusion which requires neither admission nor denial. To the extent a response is

                   18 deemed necessary, Defendant denies any allegations of wrongdoing.

                   19            86.       With respect to the allegations in Paragraph 86, Defendant admits only
                   20 that Plaintiff purports to seek damages, penalties, and other relief, as proven at trial

                   21 but denies that Defendant has committed any wrongful conduct alleged in the

                   22 Complaint and further denies that Plaintiff is entitled to any damages, penalties, or

                   23 other relief.

                   24                                 EIGHTH CAUSE OF ACTION –
                   25       INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
                   26                                           ADVANTAGE
                   27            87.       With respect to the allegations in Paragraph 87, Defendant incorporates
                   28 by reference its answers to Paragraphs 1-86 as if fully set forth herein.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                9
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 10 of 22 PageID #: 222




                    1            88.       Defendant denies the allegations in Paragraph 88 of the Complaint.
                    2            89.       Defendant denies the allegations in Paragraph 89 of the Complaint.
                    3            90.       Defendant denies the allegations in Paragraph 90 of the Complaint.
                    4            91.       The allegations in Paragraph 91 of the Complaint state a legal
                    5 conclusion which requires neither admission nor denial. To the extent a response is

                    6 deemed necessary, Defendant denies any allegations of wrongdoing.

                    7                                  NINTH CAUSE OF ACTION –
                    8    VIOLATIONS OF THE FLSA, 29 U.S.C. SECTION 207 ET SEQ- FAILURE
                    9                         TO PAY ALL WAGES DUE AND OVERTIME
                   10            92.       With respect to the allegations in Paragraph 92, Defendant incorporates
                   11 by reference its answers to Paragraphs 1-91 as if fully set forth herein.

                   12            93.       The allegations in Paragraph 93 of the Complaint state a legal
                   13 conclusion which requires neither admission nor denial. To the extent a response is

                   14 deemed necessary, Defendant denies any allegations of wrongdoing.

                   15            94.       The allegations in Paragraph 94 of the Complaint state a legal
                   16 conclusion which requires neither admission nor denial. To the extent a response is

                   17 deemed necessary, Defendant denies any allegations of wrongdoing.

                   18            95.       Defendant denies the allegations in Paragraph 95 of the Complaint.
                   19            96.       With respect to the allegations in Paragraph 96, Defendant is without
                   20 sufficient knowledge or information to form a belief about the truth of these

                   21 allegations and on that basis denies the allegations.

                   22                                  TENTH CAUSE OF ACTION –
                   23                                    DECLARATORY RELIEF
                   24            97.       With respect to the allegations in Paragraph 97, Defendant incorporates
                   25 by reference its answers to Paragraphs 1-96 as if fully set forth herein.

                   26            98.       Defendant denies the allegations in Paragraph 98 of the Complaint.
                   27            99.       Defendant denies the allegations in Paragraph 99 of the Complaint.
                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                               10
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 11 of 22 PageID #: 223




                    1                           ELEVENTH CAUSE OF ACTION –
                    2         VIOLATIONS OF THE CALIFORNIA UNRUH CIVIL RIGHTS ACT
                    3            100. With respect to the allegations in Paragraph 100, Defendant
                    4 incorporates by reference its answers to Paragraphs 1-99 as if fully set forth herein.

                    5            101. The allegations in Paragraph 101 of the Complaint state a legal
                    6 conclusion which requires neither admission nor denial. To the extent a response is

                    7 deemed necessary, Defendant denies any allegations of wrongdoing.

                    8            102. The allegations in Paragraph 102 of the Complaint state a legal
                    9 conclusion which requires neither admission nor denial. To the extent a response is

                   10 deemed necessary, Defendant denies any allegations of wrongdoing.

                   11            103. Defendant denies the allegations in Paragraph 103 of the Complaint.
                   12            104. Defendant denies the allegations in Paragraph 104 of the Complaint.
                   13            105. The allegations in Paragraph 105 of the Complaint state a legal
                   14 conclusion which requires neither admission nor denial. To the extent a response is

                   15 deemed necessary, Defendant denies any allegations of wrongdoing.

                   16                            TWELFTH CAUSE OF ACTION –
                   17     VIOLATIONS OF THE CALIFORNIA LABOR CODE-FAILURE TO PAY
                   18                          ALL WAGES DUE AND OVERTIME
                   19            106. With respect to the allegations in Paragraph 106, Defendant incorporates
                   20 by reference its answers to Paragraphs 1-105 as if fully set forth herein.

                   21            107. Defendant denies the allegations in Paragraph 107 of the Complaint.
                   22            108. With respect to the allegations in Paragraph 108, Defendant denies that
                   23 Plaintiff is entitled to any requested relief or damages.

                   24                          THIRTEENTH CAUSE OF ACTION –
                   25        WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                   26            109. With respect to the allegations in Paragraph 109, Defendant incorporates
                   27 by reference its answers to Paragraphs 1-108 as if fully set forth herein.

                   28            110. The allegations in Paragraph 110 of the Complaint state a legal
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                           11
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 12 of 22 PageID #: 224




                    1 conclusion which requires neither admission nor denial.

                    2            111. Defendant denies the allegations in Paragraph 111 of the Complaint.
                    3            112. Defendant denies the allegations in Paragraph 112 of the Complaint.
                    4            113. Defendant denies the allegations in Paragraph 113 of the Complaint.
                    5            114. The allegations in Paragraph 114 of the Complaint state a legal
                    6 conclusion which requires neither admission nor denial. To the extent a response is

                    7 deemed necessary, Defendant denies any allegations of wrongdoing.

                    8                          FOURTEENTH CAUSE OF ACTION –
                    9                                       DEFAMATION
                   10            115. With respect to the allegations in Paragraph 115, Defendant
                   11 incorporates by reference its answers to Paragraphs 1-114 as if fully set forth herein.

                   12            116. Defendant denies the allegations in Paragraph 116 of the Complaint.
                   13            117. Defendant denies the allegations in Paragraph 117 of the Complaint.
                   14            118. Defendant denies the allegations in Paragraph 118 of the Complaint.
                   15            119. Defendant denies the allegations in Paragraph 119 of the Complaint.
                   16            120. Defendant denies the allegations in Paragraph 120 of the Complaint.
                   17            121. The allegations in Paragraph 121 of the Complaint state a legal
                   18 conclusion which requires neither admission nor denial. To the extent a response is

                   19 deemed necessary, Defendant denies any allegations of wrongdoing.
                   20                                      PRAYER FOR RELIEF
                   21            122. The allegations in this section contain a prayer for relief and no
                   22 response is required. However, to the extent a response is deemed necessary,

                   23 Defendant denies any implication that it acted wrongfully or improperly and

                   24 expressly denies that Plaintiff is entitled to any relief he seeks.

                   25                                   AFFIRMATIVE DEFENSES
                   26            Without prejudice to the denials set forth in its Answer and without waiving
                   27 any allegations in the Complaint not otherwise admitted, Defendant United

                   28 Schutzhund Clubs of America asserts the following affirmative defenses. In
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                            12
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 13 of 22 PageID #: 225




                    1 addition, Defendant specifically and expressly reserves the right to amend these

                    2 defenses, or to add additional defenses, based upon legal theories, facts and

                    3 circumstances that may or will be discovered and/or further legal analysis of

                    4 Plaintiff’s position in this litigation.

                    5                             FIRST AFFIRMATIVE DEFENSE
                    6            1. As a separate and distinct affirmative defense, Defendant alleges that the
                    7 Complaint is barred by the applicable statute of limitations, including but not limited

                    8 to, Code of Civil Procedure § 340; Code of Civil Procedure §§ 335.1, 337, 338, 339,

                    9 340(a), and 343; Government Code §§ 12940, 12654, 12960(d), 12965(b); Business

                   10 and Professions Code Section 17208; and any shorter statute of limitations periods

                   11 provided by any agreement of the parties.

                   12                           SECOND AFFIRMATIVE DEFENSE
                   13            2. As a separate and distinct affirmative defense, Defendant alleges that
                   14 neither the Complaint nor any purported cause of action alleged therein states a

                   15 claim upon which relief can be granted.

                   16                            THIRD AFFIRMATIVE DEFENSE
                   17            3. As a separate and distinct affirmative defense, Defendant claims that the
                   18 allegations of the Complaint, and each purported cause of action contained therein,

                   19 are not pled with sufficient particularity and are uncertain, vague, ambiguous, and
                   20 unintelligible.

                   21                           FOURTH AFFIRMATIVE DEFENSE
                   22            4. As a separate and distinct affirmative defense, Defendant claims that the
                   23 allegations and claims asserted in the Complaint are frivolous, groundless, and

                   24 without merit. Plaintiff has brought this action in bad faith.

                   25                             FIFTH AFFIRMATIVE DEFENSE
                   26            5. As a separate and distinct affirmative defense, Defendant alleges that
                   27 Plaintiff did not suffer an actual injury and therefore cannot recover damages or

                   28 statutory penalties under Labor Code section 226.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                            13
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 14 of 22 PageID #: 226




                    1                             SIXTH AFFIRMATIVE DEFENSE
                    2            6. As a separate and distinct affirmative defense, Defendant alleges that the
                    3 Complaint fails to allege facts sufficient to establish a claim for penalties.

                    4                           SEVENTH AFFIRMATIVE DEFENSE
                    5            7. As a separate and distinct affirmative defense, Defendant alleges that
                    6 Plaintiff’s claims for civil penalties pursuant to Labor Code section 226 is barred,

                    7 because Defendant did not knowingly and intentionally fail to provide accurate

                    8 itemized wage statements.

                    9                           EIGHTH AFFIRMATIVE DEFENSE
                   10            8. As a separate and distinct affirmative defense, Defendant alleges that an
                   11 award of penalties under the circumstances of this case would constitute an

                   12 excessive fine and otherwise would be in violation of Defendant’s due process and

                   13 other rights under the United States and California Constitutions.

                   14                            NINTH AFFIRMATIVE DEFENSE
                   15            9. As a separate and distinct affirmative defense, Defendant alleges that
                   16 Plaintiff is precluded from recovering the damages alleged in the Complaint,

                   17 because those damages are too vague, uncertain, and speculative to permit recovery.

                   18                            TENTH AFFIRMATIVE DEFENSE
                   19            10. As a separate and distinct affirmative defense, Defendant alleges that
                   20 Plaintiff’s claims are barred by either a mistake of fact or a mistake of law or both.

                   21                         ELEVENTH AFFIRMATIVE DEFENSE
                   22            11. As a separate and distinct affirmative defense, Defendant alleges that the
                   23 Complaint, and each and every purported cause of action contained therein, is barred

                   24 in that Plaintiff is guilty of wrongful misconduct and/or omissions in connection

                   25 with the claims that form the basis of this litigation, including, but not limited to, the

                   26 facts concerning Plaintiff’s relationship with Defendant, and therefore, each and

                   27 every claim should be barred from all legal or equitable relief requested in the

                   28 Complaint or otherwise by reason of unclean hands. Defendant may learn facts in
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                            14
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 15 of 22 PageID #: 227




                    1 written discovery and/or at Plaintiff’s deposition that may demonstrate Plaintiff’s

                    2 own wrongful conduct caused or contributed to the allegations set forth in the

                    3 Complaint, which would allow Defendant to assert the equitable remedy of unclean

                    4 hands at the time of trial.

                    5                          TWELFTH AFFIRMATIVE DEFENSE
                    6            12. As a separate and distinct affirmative defense, Defendant alleges that
                    7 Plaintiff may be estopped by his own conduct from asserting any and all claims he

                    8 may have or has against Defendant arising from the transactions and occurrences set

                    9 forth in the Complaint. Defendant may learn facts in written discovery and/or at

                   10 Plaintiff’s deposition that may demonstrate Plaintiff’s own wrongful conduct caused

                   11 or contributed to the allegations set forth in the Complaint, which would allow

                   12 Defendant to assert the equitable remedy of estoppel at the time of trial.

                   13                        THIRTEENTH AFFIRMATIVE DEFENSE
                   14            13. As a separate and distinct affirmative defense, Defendant alleges that
                   15 Plaintiff may have waived any and all claims that he may have had or has against

                   16 Defendant arising from the transactions and occurrences set forth in the Complaint.

                   17 Defendant may learn facts in written discovery and/or at Plaintiff’s deposition that

                   18 may demonstrate Plaintiff engaged in conduct that would constitute a waiver, which

                   19 would allow Defendant to assert the equitable remedy of waiver at the time of trial.
                   20 Defendant further alleges that Plaintiff may have or has consented to and/or waived

                   21 any and all rights he may have had relative to the matters alleged in the Complaint

                   22 by failing, refusing, and neglecting to properly perform his obligations thereunder

                   23 and by undertaking other conduct, the exact nature of which will be inserted herein

                   24 by amendment or proved at the time of trial.

                   25                        FOURTEENTH AFFIRMATIVE DEFENSE
                   26            14. As a separate and distinct affirmative defense, Defendant alleges that
                   27 Plaintiff, at all relevant times, gave his consent, express or implied, to the alleged

                   28 acts, omissions, and conduct of Defendant. Defendant may learn facts in written
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                            15
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 16 of 22 PageID #: 228




                    1 discovery and/or at Plaintiff’s deposition that may demonstrate Plaintiff engaged in

                    2 conduct that would establish consent to the conduct alleged in the Complaint, which

                    3 would allow Defendant to assert the equitable remedy of consent at the time of trial.

                    4                         FIFTEENTH AFFIRMATIVE DEFENSE
                    5            15. As a separate and distinct affirmative defense, Defendant alleges that
                    6 Plaintiff’s damages, if any, were caused by Plaintiff’s own intentional or negligent

                    7 acts, thus barring or limiting Plaintiff’s right of recovery.

                    8                         SIXTEENTH AFFIRMATIVE DEFENSE
                    9            16. As a separate and distinct affirmative defense, Defendant alleges that
                   10 Plaintiff's claims as set forth in his Complaint are barred by the equitable doctrine of

                   11 laches.

                   12                       SEVENTEENTH AFFIRMATIVE DEFENSE
                   13            17. As a separate and distinct affirmative defense, Defendant alleges that the
                   14 Complaint fails to allege facts sufficient to establish a claim for attorneys’ fees.

                   15                        EIGHTEENTH AFFIRMATIVE DEFENSE
                   16            18. As a separate and distinct affirmative defense, Defendant alleges that
                   17 Plaintiff’s claims for penalties under the California Labor Code and/or under other

                   18 applicable California law are barred, as Plaintiff has failed to plead sufficient facts

                   19 to support a claim for an award of penalties against Defendant and because there
                   20 existed and continues to exist a good-faith dispute on whether Defendant owes any

                   21 monies to Plaintiff.

                   22                        NINETEENTH AFFIRMATIVE DEFENSE
                   23            19. As a separate and distinct affirmative defense, Defendant alleges that it
                   24 may have other separate and/or additional defenses of which it is not presently

                   25 aware and hereby reserves the right to assert them by amendment to this Answer as

                   26 discovery continues.

                   27                         TWENTIETH AFFIRMATIVE DEFENSE
                   28            20. As a separate and distinct affirmative defense, Plaintiff’s claims should be
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                            16
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 17 of 22 PageID #: 229




                    1 dismissed for improper venue and/or pursuant to the doctrine of forum non

                    2 conveniens.

                    3                       TWENTY-FIRST AFFIRMATIVE DEFENSE
                    4            21. As a separate and distinct affirmative defense, Defendant alleges that
                    5 Plaintiff’s claims are barred because this court lack subject matter jurisdiction over

                    6 the claims Plaintiff asserts in his Complaint.

                    7                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                    8            22. As a separate and distinct affirmative defense, Defendant alleges that
                    9 Plaintiff’s claims are barred because this court lacks personal jurisdiction over

                   10 Defendant.

                   11                       TWENTY-THIRD AFFIRMATIVE DEFENSE
                   12            23. Defendant did not engage in intentional conduct entitling Plaintiff to
                   13 recovery of damages pursuant to the Unruh Civil Rights Act.

                   14                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
                   15            24. Plaintiff’s claim for defamation is barred under the substantial truth
                   16 doctrine.

                   17                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
                   18            25. Plaintiff’s Defamation cause of action is barred because any alleged
                   19 publications or statements made by Defendant, if any, constituted
                   20 Defendant’s opinion.

                   21                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
                   22            26. Plaintiff is barred from recovery as the alleged defamatory statements
                   23 complained of in Plaintiff’s Complaint were fair comments made on matters of

                   24 public interest.

                   25                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                   26            27. The publications and conduct that are the subject of
                   27 Plaintiff’s Complaint are privileged pursuant to the common interest privilege,

                   28 California Civil Code § 47(c) and any other applicable statutory and/or non-statutory
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                             17
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 18 of 22 PageID #: 230




                    1 absolute and/or conditional privileges.

                    2                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                    3            28. Plaintiff’s purported claim for defamation is barred because any alleged
                    4 statements made by Defendant was not made with actual malice or negligence.

                    5                       TWENTY-NINTH AFFIRMATIVE DEFENSE
                    6            29. Plaintiff’s purported claim for defamation is barred under the First
                    7 Amendment of the United States Constitution.

                    8                          THIRTIETH AFFIRMATIVE DEFENSE
                    9            30. Plaintiff has failed to satisfy the statutory prerequisites to sue and to
                   10 exhaust administrative remedies under the Fair Employment and Housing Act

                   11 (“FEHA”), California Government Code § 12940 et seq., the Equal Employment

                   12 Opportunity Commission (“EEOC”), 42 U.S.C. § 2000e, et seq. (Title VII of the

                   13 Civil Rights Act of 1964 (“Title VII”), under the Private Attorney General’s Act,

                   14 Labor Code

                   15                        THIRTY-FIRST AFFIRMATIVE DEFENSE
                   16            31. Plaintiff is precluded from recovery of reinstatement, back pay, or
                   17 damages because Defendant did not harass, discriminate, or retaliate against him.

                   18                      THIRTY-SECOND AFFIRMATIVE DEFENSE
                   19            32. Plaintiff is precluded from any recovery because the
                   20 Defendant maintained a discrimination-, retaliation-, and harassment-free

                   21 environment and thus could not have failed to prevent any alleged discrimination,

                   22 harassment, or retaliation.

                   23                        THIRTY-THIRD AFFIRMATIVE DEFENSE
                   24            33. Plaintiff is barred from recovery insofar as his claims are based upon an
                   25 isolated purported incident or incidents.

                   26                      THIRTY-FOURTH AFFIRMATIVE DEFENSE
                   27            34. The conduct that Plaintiff alleges Defendants engaged in did not
                   28 constitute severe or pervasive harassment.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                              18
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 19 of 22 PageID #: 231




                    1                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
                    2            35. Defendants allege that Plaintiffs cannot establish that any of
                    3 Defendants’ actions were a pretext for unlawful discrimination, retaliation, and/or

                    4 violation of public policy.

                    5                        THIRTY-SIXTH AFFIRMATIVE DEFENSE
                    6              36. Defendant is informed and believes and thereon alleges that in regards to
                    7 the allegations of harassment, discrimination and retaliation, a full, complete and

                    8 good faith investigation was conducted into any alleged misconduct and request

                    9 after it was brought to Defendant’s attention.

                   10                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                   11            37. Answering Defendant was not, at any time, Plaintiff’s employer and thus
                   12 it is not liable for the alleged acts or omissions as set forth in Plaintiff’s complaint.

                   13                       THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                   14            38. Plaintiffs’ claim for civil penalties pursuant to California Labor
                   15 Code Section 226 are barred because Defendant did not knowingly and intentionally

                   16 fail to provide accurate itemized wage statements.

                   17                        THIRTY-NINTH AFFIRMATIVE DEFENSE
                   18            39. As a separate and distinct affirmative defense, Defendant alleges that
                   19 Plaintiff has never been, and never will be, entitled to payment of any sort of wages,
                   20 as he not an employee of Defendant.

                   21                          FORTIETH AFFIRMATIVE DEFENSE
                   22            40. Defendant denies Plaintiff was an employee, but in any event alleges that
                   23 Plaintiff’s claims for unpaid overtime wages are barred because Defendant timely

                   24 paid all compensation owed to him.

                   25                         FORTY-FIRST AFFIRMATIVE DEFENSE
                   26             41. Plaintiff’s cause of action for intentional interference with prospective
                   27 economic advantage fails because the economic relationship that is the basis for the

                   28 claim was not a “third party” economic relationship.
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                             19
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 20 of 22 PageID #: 232




                    1                       FORTY-SECOND AFFIRMATIVE DEFENSE
                    2            42. Plaintiff’s cause of action for intentional interference with prospective
                    3 economic advantage fails because the alleged interference was not wrongful,

                    4 independent of its allegedly interfering character.

                    5                         FORTY-THIRD AFFIRMATIVE DEFENSE
                    6            43. Plaintiff’s Complaint does not allege facts sufficient to support a claim for
                    7 declaratory relief against Defendant.

                    8                       FORTY-FOURTH AFFIRMATIVE DEFENSE
                    9            44. Plaintiff’s Complaint, and each and every claim contained therein, is
                   10 barred, in whole or part because Defendant complied with all of its legal duties

                   11 under the Unruh Civil Rights Act.

                   12                         FORTY-FIFTH AFFIRMATIVE DEFENSE
                   13            45. Defendant did not engage in intentional conduct entitling Plaintiff to
                   14 recovery of damages pursuant to the Unruh Civil Rights Act.

                   15                         FORTY-SIXTH AFFIRMATIVE DEFENSE
                   16            46. Defendant alleges based upon information and belief that Plaintiff lacks
                   17 standing to assert a claim under the Unruh Civil Rights Act or predicated on the

                   18 Unruh Civil Rights Act because Plaintiff has not suffered a threatened or actual

                   19 distinct and palpable injury, there is no causal connection between the injury and
                   20 Defendant’s challenged conduct, and/or there is no substantial likelihood that the

                   21 relief sought by Plaintiff will prevent or redress the injury.

                   22                       FORTY-SEVENTH AFFIRMATIVE DEFENSE
                   23               47. The public policies cited by Plaintiffs in the Complaint cannot serve as
                   24 the foundation for a claim of wrongful termination in violation of public policy

                   25 because they have never been recognized as public policies as defined in governing

                   26 case law and are, in fact, inconsistent with the public policies which have been so

                   27 recognized, or are not applicable to Defendants.

                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                             20
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 21 of 22 PageID #: 233




                    1                          FORTY-EIGHTH AFFIRMATIVE DEFENSE
                    2            48. Plaintiff is precluded from any recovery as Plaintiff was not wrongfully
                    3 terminated by Defendant, as he was not an employee.

                    4                           FORTY-NINTH AFFIRMATIVE DEFENSE
                    5                 49. Defendant alleges that it maintained and enforced strict anti-
                    6 discrimination and anti-retaliation policies during the time in which Plaintiff alleges

                    7 discrimination and retaliation.

                    8            WHEREFORE, Defendant prays for judgment as follows:
                    9            1.        That Plaintiff takes nothing by way of the Complaint or any of his
                   10 purported claims for relief;

                   11            2.        That the Complaint be dismissed with prejudice in its entirety;
                   12            3.        That Plaintiff is denied each and every demand and prayer for relief
                   13 contained in the Complaint;

                   14            4.        That judgment be entered in favor of Defendant;
                   15            5.        That Defendant recovers its costs of suit incurred herein; and
                   16            6.        That Defendant be awarded such other and further relief as the Court
                   17 may deem just and proper.

                   18 DATED: October 6, 2020                      JOHN L. BARBER
                   19
                                                                  JULIE W. O’DELL
                                                                  LAUREN E. WERTHEIMER
                   20                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                   21

                   22
                                                                  By:         /s/ Lauren Wertheimer
                   23
                                                                        LAUREN E. WERTHEIMER
                   24                                                   Attorneys for Defendants UNITED
                                                                        SCHUTZHUND CLUBS OF AMERICA and JIM
                   25                                                   ALLOWAY
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                21
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
                   Case: 4:20-cv-01743-SEP Doc. #: 47 Filed: 10/06/20 Page: 22 of 22 PageID #: 234




                    1                              FEDERAL COURT PROOF OF SERVICE

                    2                           Nagy v. United Schutzhund Clubs of America, et al.
                                                               3:19-cv-08459-CRB
                    3
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    4
                              At the time of service, I was over 18 years of age and not a party to the action. My
                    5 business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I am employed in
                      the office of a member of the bar of this Court at whose direction the service was made.
                    6
                              On October 6, 2020, I served the following document(s): UNITED SCHUTZHUND
                    7 CLUBS OF AMERICA AND JIM ALLOWAY ANSWER TO COMPLAINT

                    8         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                    9
                         James Mills                                         Attorneys for Plaintiff
                   10    Law Offices of James Mills
                         1300 Clay Street, Suite 600
                   11    Oakland, CA 94612
                         Tel: 510-521-8748
                   12    Email: james@jamesmillslaw.com

                   13            The documents were served by the following means:
                   14           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                                 documents with the Clerk of the Court using the CM/ECF system, which sent notification
                   15            of that filing to the persons listed above.
                   16           I declare under penalty of perjury under the laws of the United States of America and the
                        State of California that the foregoing is true and correct.
                   17
                                 Executed on October 6, 2020, at Los Angeles, California.
                   18

                   19
                   20                                                    Lily Hernandez
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4851-0997-7037.1                                 1
& SMITH LLP
ATTORNEYS AT LAW               UNITED SCHUTZHUND CLUBS OF AMERICA and JIM ALLOWAY ANSWER TO COMPLAINT
